Exhibit 10.21

[Non-Employee Director]
AWARD AGREEMENT


This Restricted Unit award agreement (the “Agreement”), effective for all
purposes as of [insert grant date], is between NuStar GP, LLC (the “Company”)
and [insert name] (“Participant”).
The parties hereto agree as follows:
1.
Participant is granted [insert #] Restricted Units under the NuStar GP, LLC
Third Amended and Restated 2000 Long-Term Incentive Plan (as amended, the
“Plan”), and, except as otherwise provided herein, this Agreement and the grant
hereunder is subject to and in accordance with the terms, provisions, conditions
and limitations of the Plan, as it may be amended. The Plan is hereby
incorporated into this Agreement by reference; provided, however, that, in the
event of a conflict between the Plan and this Agreement, this Agreement shall
control All capitalized terms contained in this Agreement that are not defined
herein shall have the definition set forth in the Plan.



2.
The Restricted Units granted hereunder are subject to the following Restricted
Periods, and will vest and accrue to Participant in the following increments:

[____] Units on
[Date that is first anniversary of Grant Date]
[____] Units on
[Date that is second anniversary of Grant Date]
[____] Units on
[Date that is third anniversary of Grant Date]



The Restricted Units may vest prior to the expiration of such period as set
forth in the Plan or herein. Upon the vesting of each Restricted Unit awarded
under this Agreement, Participant will be entitled to receive an unrestricted
common Unit of NuStar Energy L.P.
3.
Participant agrees that the unrestricted common Units to which Participant will
be entitled in connection with the vesting of each Restricted Unit may be
uncertificated and recorded with the Company’s service provider.



4.
For each quarter ended after the date hereof and then for each subsequent
quarter during the term of this Agreement, Company agrees to pay the Participant
an amount equal to the product of: (x) the number of Restricted Units granted
hereunder that remain outstanding and unvested as of the record date for such
quarter; and (y) the quarterly distribution declared by NuStar Energy L.P.’s
board of directors for such quarter (such product, the “DERs”). DERs are also
otherwise subject to the same restrictions as the Restricted Units.



5.
In compliance with Section 409A of the Internal Revenue Code, the issuance of
Units hereunder shall be made on or as soon as reasonably practical following
the applicable date of vesting, but in any event no later than the 15th day of
the third month following the end of the year in which the applicable date of
vesting occurs. With respect to the DERs described herein, any cash payment made
in accordance therewith shall be made by the last day of the fiscal quarter
during which cash distributions are made by NuStar Energy L.P., but in any event
by no later than the 15th day of the third month following the end of the year
in which the applicable cash distributions are paid. This Agreement and the
grant evidenced hereby are intended to comply, and shall be administered
consistently in all respects, with Section 409A of the Internal Revenue Code and
the regulations promulgated thereunder. If necessary in order to ensure such
compliance, this Agreement may be reformed consistent with guidance issued by
the Internal Revenue Service. The Company may withhold any taxes due in
connection with Participant’s grant, as required by law, which, in the sole
discretion of the Company, may include withholding a number of Restricted Units
otherwise payable to Participant.



6.
If, for any reason, Participant ceases serving as a director of the Company, any
Restricted Units held by such Participant that remain unvested and outstanding
as of the date of his or her last day of service shall automatically lapse and
be forfeited as of the close of business for such date.







--------------------------------------------------------------------------------



7.
This Award shall be binding upon the parties hereto and their respective heirs,
legal representatives, and successors.



8.
The validity, construction and effect of this Agreement shall be determined by
the laws of the State of Texas.



9.
Neither Participant nor any person claiming by, through or under Participant
with respect to the Restricted Units shall have any rights as a unitholder of
NuStar Energy L.P. (including, without limitation, voting rights).



10.
Any interest that Participant may have under this Agreement or the Plan, with
respect to the Restricted Units, the DERs or otherwise, are of a personal nature
and may not be sold, mortgaged, pledged, assigned, transferred, conveyed or
disposed of in any manner by Participant. Any such attempted sale, mortgage,
pledge, assignment, transfer, conveyance or disposition shall be void, and the
Company shall be neither bound nor obligated thereby.



NUSTAR GP, LLC




By:         
Curtis V Anastasio
President & Chief Executive Officer
Accepted:




    
[insert name]
Date:__________




